 



Exhibit 10.10
WAIVER
          THIS WAIVER (the “Waiver”) is entered into as of January _, 2007 by
and among OPTION ONE OWNER TRUST 2003-4 (the “Issuer”), OPTION ONE MORTGAGE
CORPORATION (“OQMC”) and OPTION ONE MORTGAGE CAPITAL CORPORATION (“OOMCC,”) and
together with OOMC in its capacity as loan originator in such capacity, the
“Loan Originator”), OOMC as servicer (in such capacity, the “Servicer”), OPTION
ONE LOAN WAREHOUSE CORPORATION (the “Depositor,” and together with OOMC and
OOMCC, the “ Entities”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as indenture
trustee (the “Indenture Trustee”) and the MAJORITY NOTEHOLDERS party hereto.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Sale and Servicing Agreement referred to below.
PRELIMINARY STATEMENTS
          A. The Issuer, OOMC, OOMCC the Depositor and the Indenture Trustee are
parties to that certain Amended and Restated Sale and Servicing Agreement dated
as of August 5, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Sale and Servicing Agreement”) and the Basic Documents
as defined therein.
          B. Pursuant to Section 7.02(e) of the Sale and Servicing Agreement,
entitled “Financial Covenants,” OOMC is required to maintain a minimum “Net
Income” (defined and determined in accordance with GAAP) of at least $1 based on
the total of the current quarter combined with the previous three quarters (the
“Minimum Income Covenant”). Pursuant to the Basic Documents, OOMC periodically
represents and warrants its compliance with the Minimum Income Covenant. In
addition, under the Basic Documents, a failure by OOMC to satisfy the Minimum
Income Covenant, if not waived, could be or become a Default, Event of Default
or Servicing Event of Default, as those terms are used in the Basic Documents,
or could result in a termination of the Revolving Period.
          C. OOMC now believes that the Minimum Income Covenant will not be
satisfied as of January 31, 2007. The Issuer has requested that the Majority
Noteholders temporarily waive the Minimum Income Covenant, and, subject to the
terms hereof, the Majority Noteholders have agreed to temporarily waive the
Minimum Income Covenant on and subject to the terms and conditions hereinafter
set forth.
          D. The parties have also agreed to modify the circumstances in which
an Overcollateralization Shortfall is deemed not to exist, as defined in the
Pricing Side Letter identified in the Sale and Servicing Agreement, as provided
hereinbelow.
          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
          1. Accuracy of Preliminary Statements. The OO Entities agree and
represent that the foregoing Preliminary Statements are true and correct in all
respects.

 



--------------------------------------------------------------------------------



 



     2. (a) Temporary Waiver of the Minimum Income Covenant. Effective as of the
date first above written and subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the Majority Noteholders hereby agree to
waive, until April 27, 2007 only, the Minimum Income Covenant.
          (b) Modification of Overcollateralization Shortfall Provisions.
Effective as of the date first above written and subject to the satisfaction of
the conditions precedent set forth in Section 3 below,
     (i) The definition of the term “Overcollateralization Shortfall,” as set
forth in the Pricing Side Letter, shall be applied as if the text of clause
(i) in the proviso were written as follows: “(i) if such Business Day is not a
Payment Date, an Overcollateralization Shortfall shall not occur if the Note
Principal Balance exceeds the Collateral Value on such Business Day by an amount
less than or equal to $250,000.”
     (ii) Section 5.06(a)(iv) of the Sale and Servicing Agreement is amended to
delete such provision in its entirety and to substitute the following new
provision therefor:
     “(iv) If on any Business Day there exists an Overcollateralization
Shortfall, the Loan Originator shall on such Business Day deposit into the
Transfer Obligation Account the full amount of the Overcollateralization
Shortfall as of such date; and”
     (iii) Section 5.05(f) of the Sale and Servicing Agreement is amended to
delete such provision in its entirety and to substitute the following new
provision therefor:
     “(f) If on any Business Day there exists an Overcollateralization
Shortfall, the Paying Agent shall withdraw from the Transfer Obligation Account
and deposit into the Distribution Account on such Business Day the lesser of
(x) the amount then on deposit in the Transfer Obligation Account and (y) the
amount of such Overcollateralization Shortfall as of such date.”
     (iv) Section 5.01(c) of the Sale and Servicing Agreement is amended to add
the following new clause (5):
     “(5) Withdrawals From Distribution Account — Dates Other Than Payment
Dates. On each date on which a deposit is required to be made in the
Distribution Account in accordance with the terms of Section 5.05(f) hereof, the
Paying Agent shall make a withdrawal therefrom of such deposit and distribute
such deposit to the holders of the Notes pro rata for application to the related
Overcollateralization Shortfall.”
     (v) The definition of the term “Event of Default,” as set forth in the Sale
and Servicing Agreement, shall be amended to add the following new sentence
thereto:

2



--------------------------------------------------------------------------------



 



     “In addition, any of the following shall constitute an ‘Event of Default’
hereunder: (i) the failure on any Business Day of a deposit to be made to the
Transfer Obligation Account under Section 5.06(a)(iv), (ii) the failure on any
Business Day of a deposit to be made to the Distribution Account under
Section 5.05(f) or (iii) the failure on any Business Day of a withdrawal and
application to be made under Section 5.01(c)(5), in each case in the full amount
of the Overcollateralization Shortfall existing on such Business Day.”
     (c) Waiver of Payment Delay. Effective as of the date first above written
and subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Majority Noteholders hereby agree to waive the failure to
timely and accurately report, or to timely and fully make any payment or
distribution in respect of, any Overcollateralization Shortfall at any time
prior to the date hereof.
     3. Condition Precedent. This Waiver shall become effective and be deemed
effective as of the date first above written upon (i) receipt by OOMC of an
executed counterpart of this Waiver from each of the Issuer, the Depositor, the
Majority Noteholders and the Indenture Trustee and (ii) receipt by the Majority
Noteholders of confirmation from OOMC that each Note Purchaser, Purchaser,
Initial Noteholder Agent or Note Agent, as applicable, in connection with each
of the Trusts listed on Schedule I hereto, has executed a waiver in
substantially similar form as this Waiver, regarding the failure by OOMC to
satisfy the Minimum Income Covenant at any time prior to April 27, 2007.
     4. Condition to Continuing Effectiveness. Section 2(a) of this Waiver shall
continue to be effective until April 27, 2007 only so long as no Event of
Default (other than the Minimum Income Covenant) has occurred. Upon the
occurrence of any Event of Default other than the Minimum Income Covenant,
Section 2(a) of this Waiver shall immediately cease to be effective. In all
other respects, the terms and conditions hereof shall continue in full force and
effect until the Basic Documents shall terminate in accordance with their
respective terms.
     5. Covenants, Representations and Warranties of the Issuer, OOMC, OOMCC and
the Depositor.
     (a) Upon the effectiveness of this Waiver, each of the Issuer, OOMC (in its
capacities as Servicer and Loan Originator), OOMCC and the Depositor hereby
reaffirms all covenants, representations and warranties made by the Issuer,
OOMC, OOMCC and the Depositor, as applicable, in the Sale and Servicing
Agreement, to the extent the same are not modified hereby and agrees that all
such covenants, representations and warranties shall be deemed to have been
re-made as of the effective date of this Waiver.
     (b) Each of the Issuer, OOMC, OOMCC and the Depositor hereby represents and
warrants that this Waiver constitutes the legal, valid and binding obligation of
the Issuer, OOMC, OOMCC and the Depositor, as applicable, enforceable against
the Issuer, OOMC, OOMCC and the Depositor, as applicable, in accordance with its
terms. The execution, delivery and performance by the Issuer, OOMC, OOMCC and
the Depositor of this Waiver: (i) are within the Issuer’s, OOMC’s, OOMCC’s and
the Depositor’s power; (ii) have been duly authorized by all necessary or proper
corporate action; (iii) are not in contravention of any

3



--------------------------------------------------------------------------------



 



provision of the Issuer’s, OOMC’s, OOMCC’s or the Depositor’s certificate of
incorporation, bylaws or other organizational documents; (iv) will not violate
any law applicable to the Issuer, OOMC, OOMCC or the Depositor, as applicable;
(v) will not conflict with or result in the breach or termination of, constitute
a default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Issuer, OOMC, OOMCC or the Depositor is a party or by which the Issuer, OOMC,
OOMCC or the Depositor or any of their respective property is bound; (vi) will
not result in the creation or imposition of any Lien upon any of the property of
the Issuer, OOMC, OOMCC or the Depositor, as applicable; and (vii) do not
require the consent or approval of any governmental authority or any other
Person, except those which were duly obtained, made or complied with prior to
the date of this Waiver.
          6. Reference to and Effect on the Sale and Servicing Agreement.
          (a) Upon the effectiveness of this Waiver, each reference in the Sale
and Servicing Agreement and in each of the other Basic Documents to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Sale and Servicing Agreement or such other Basic
Documents as modified hereby, and each reference to the Sale and Servicing
Agreement or such other Basic Document in any other document, instrument or
agreement executed and/or delivered in connection with the Sale and Servicing
Agreement shall mean and be a reference to the Sale and Servicing Agreement or
such other Basic Document as modified hereby.
          (b) Except as specifically modified hereby, the Sale and Servicing
Agreement, each of the other Basic Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.
          (c) Except as expressly provided in Section 2 hereof, the execution,
delivery and effectiveness of this Waiver shall not operate as a waiver of any
right, power or remedy of the Majority Noteholders under the Sale and Servicing
Agreement or any of the other Basic Documents, nor constitute a waiver of,
amendment of, consent to or other modification of any other term, provision,
Event of Default, or of any term or provision of any other Basic Document, or of
any transaction or further or future action of the Issuer which would require
the consent of the Majority Noteholders under the Sale and Servicing Agreement.
Without limiting the generality of the foregoing, the execution, delivery and
effectiveness of this Waiver shall not entitle the Issuer to a waiver of any
existing or hereafter arising Event of Default (other than, prior to April 27,
2007, the Minimum Income Covenant), nor shall the Majority Noteholders’
execution and delivery of this Waiver establish a course of dealing between the
Majority Noteholders and the Servicer or the Issuer or in any other way obligate
the Majority Noteholders to hereafter provide any waiver or extension to the
Servicer or the Issuer for the payment or performance by the Servicer or the
Issuer of its obligations under the Sale and Servicing Agreement and the Basic
Documents prior to the enforcement by the Majority Noteholders of any of their
respective rights and remedies under the Sale and Servicing Agreement and the
other Basic Documents.
          

4



--------------------------------------------------------------------------------



 




          7. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).
          8. Execution in Counterparts. This Waiver may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.
          9. Headings. Section headings in this Waiver are included herein for
convenience or reference only and shall not constitute a part of this Waiver for
any other purpose.
          10. Liability. It is expressly understood and agreed by the parties
that (a) this Waiver is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Issuer with respect thereto,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer hereunder or under any other related documents.
          11. Direction of Majority Noteholders. By their signature(s) below,
the Majority Noteholders hereby authorize and direct the Indenture Trustee to
sign this Waiver.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
executed by their respective officers thereto duly authorized as of the date
first written above.

                      OPTION ONE OWNER TRUST 2003-4, as
Issuer   OPTION ONE LOAN WAREHOUSE CORPORATION, as Depositor
 
                   
By:
  Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee                
 
                   
By:
  /s/ Mary Kay Pupillo       By:   /s/ Philip Laren    
 
Name: Mary Kay Pupillo      
 
Name: Philip Laren
    Title: Assistant Vice President       Title: Vice President    
 
                    OPTION ONE MORTGAGE
CORPORATION, as Loan Originator and as
Servicer       WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee    
 
                   
By:
  /s/ Philip Laren       By:   /s/ Joshan Kelly    
 
Name: Philip Laren      
 
Name: Joshan Kelly     Title: Senior Vice President       Title: Vice President
   
 
                    OPTION ONE MORTGAGE CAPITAL CORPORATION, as
Loan Originator                
 
                   
By:
  /s/ Philip Laren                
 
Name: Philip Laren             Title: Vice President            

6



--------------------------------------------------------------------------------



 



THE MAJORITY NOTEHOLDERS:

                  JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A.
(Main Office Chicago)), as a Note Agent       FALCON ASSET SECURITIZATION
COMPANY LLC, as Conduit Purchaser
By: JPMorgan Chase Bank, N.A., its
attorney-in-fact
 
               
By:
  /s/ John K. Svolos       By:   /s/ John K. Svolos
 
                Name: John K. Svolos       Name: John K. Svolos Title: Vice
President       Title: Vice President
 
                PARK AVENUE RECEIVABLES
COMPANY LLC, as Conduit Purchaser
By: JPMorgan Chase Bank, N.A., its
attorney-in-fact       JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A.
(Main Office Chicago)), as Committed
Purchaser

 
               
By:
  /s/ John K. Svolos       By:   /s/ John K. Svolos
 
                Name: John K. Svolos       Name: John K. Svolos Title: Vice
President       Title: Vice President

7



--------------------------------------------------------------------------------



 



SCHEDULE I
List of Owner Trusts
Option One Owner Trust 2001-1A

Option One Owner Trust 2001-2

Option One Owner Trust 2002-3

Option One Owner Trust 2003-5

Option One Owner Trust 2005-6

Option One Owner Trust 2005-7

Option One Owner Trust 2005-8

Option One Owner Trust 2005-9

8